Citation Nr: 1642779	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent since December 9, 2009, for bilateral pes planus with hallux valgus and rigidus and medial bursitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from July 1973 to July 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Atlanta, Georgia, Regional Office (RO). On his July 2013 VA Form 9, the Veteran requested a Board hearing at his local VA office. In April 2016, however, the Veteran requested that his hearing be cancelled. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

At an April 2013 VA examination, the Veteran reported that he receives partial Supplemental Security Income (SSI). The evidence considered by the Social Security Administration (SSA) is not of record. VA's duty to assist includes an obligation to obtain the SSA records. Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992). Therefore, remand is necessary.

The case is REMANDED for the following action:

1.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with its decision.  

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




